Case 1:19-cv-07127-DAB Document 20 Filed 11/21/19 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

L’OREAL USA CREATIVE, INC. and L’OREAL
USA, INC.,

Case No. [£:19-cv-07127-DAB
Plaintiffs,

Vv. [PROPOSED] FINAL
JUDGMENT AND

PERMANENT INJUNCTION
ON CONSENT

DMYTRO NARTOV, a/k/a Dmytri Nartov,
individually and d/b/a beautance.com,
beauteca.com, makeupdirect.com, skineare-
warehouse.com, and shopgator.com,

NARTOV VENTURES LLC, SKINCARE
DIRECT LLC, and SUGARING GLOBAL LLC,

Defendants.

 

 

Plaintiffs L’Oréal USA Creative, Inc, and L’Oréal USA, Inc. (collectively, “Plaintiffs”
or “L’Oréal’””) and Defendants Dmytro Nartov, a/k/a Dmytri Nartov, individually and d/b/a
beautance,com, beauteca.com, makeupdirect.com, skincare-warehouse.com, and
shopgator.com, Nartov Ventures LLC, Skincare Direct LLC, and Sugaring Florida LLC
(collectively “Defendants”) (all together, the “Parties”) have consented to the entry of this Final
Judgment and Permanent Injunction Upon Consent (“Consent Judgment”) based on the
following stipulated findings of fact and conclusions of law, which the Court hereby adopts for
purposes of the entry of this Consent Judgment.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Plaintiff L’Oréal Creative, Inc. is a corporation organized and existing under the
laws of the State of Delaware and having its principal place of business at 10 Hudson Yards,
New York, New York 10001. It is the owner of certain intellectual property rights that it

licenses exclusively to Plaintiff L’Oréai USA, Inc. in the United States, including the
1

 
Case 1:19-cv-07127-DAB Document 20 Filed 11/21/19 Page 2 of 9

trademarks that are the subject of the Complaint in this matter.

2. Plaintiff L’Oréal USA, Inc. is a corporation organized and existing under the
laws of the State of Delaware and having its principal place of business at 10 Hudson Yards,
New York, New York 10001. It is the exclusive licensee of the trademarks owned by L.’Oréal
Creative, Inc. in the United States. It markets skin care, sun care, cosmetics, perfumes and hair
care products throughout the United States, including products sold under the
SKINCEUTICALS brand.

3, Defendant Dmytro Nartov is an individual citizen of the State of Ukraine who
resides and/or does business at 75 Maiden Lane, New York, New York 10038; 1 West Street,
New York, New York 10004; 1040 Lytham Court, West Palm Beach, Florida 33411; and 1025
North Florida Mango Road Bay 6, West Palm Beach, Florida 33409, and otherwise does
business in this judicial district.

4, Defendant Nartov Ventures LLC is a limited liability corporation organized and
existing under the laws of Florida with a principal address at 1025 North Florida Mango Road,
Suite 6, West Palm Beach, Florida 33409, and a mailing address at 1040 Lytham Court, West
Paim Beach, Florida 33411. Defendant Dmytro Nartov is Nartov Ventures’s CEO and
registered agent, and Nartov Ventures does business in this judicial district.

5. Defendant Skincare Direct LLC is a limited liability corporation organized and
existing under the laws of Florida with a principal address and a mailing address both at 1040
Lytham Court, West Palm Beach, Florida 33411. Defendant Dmytro Nartov is Skincare
Direct’s manager and Defendant Nartov Ventures is its registered agent, and Skincare Direct
does business in this judicial district.

6. Defendant Sugaring Global LLC is a limited liability corporation organized and

 
Case 1:19-cv-07127-DAB Document 20 Filed 11/21/19 Page 3 of 9

existing under the laws of Florida with a principal address and a mailing address both at 1025
North Florida Mango Road, Suite 6, West Palm Beach, Florida 33409. Defendant Dmytro
Nartov is Sugaring Global’s manager and registered agent, and Sugaring Global does business
in this District.

7. On July 30, 2019, L’Oréal commenced the above-captioned action by filing a
Complaint against Defendants. The Complaint properly alleges claims against all Defendants
for trademark counterfeiting and infringement under Section 32(1) of the Lanham Act, 15
USC. § 1114/1), unfair competition and false designation of origin under Section 43(a) of the
Lanham Act, 15 U.S.C, § 1125(a), unfair and deceptive trade practices in violation of N.Y.
Gen. Bus. Law § 349, and unfair competition under the common law of the State of New York.

8. This Court has jurisdiction over the subject matter of this action pursuant to 15
U.S.C. § 1121 and 28U S.C. §§ 1331, 1338, and 1367.

9. This Court has personal jurisdiction over Defendants because each is a resident
of the State of New York, regularly transacts and conducts business within the State of New
York, or has otherwise made or established contacts with the State of New York sufficient to
permit the exercise of personal jurisdiction.

10. Founded in 1997, SkinCeuticals, Inc. has become known as an innovator in the
skin care field by using technology to deliver superior skin care results. L’Oréal acquired
SkinCeuticals in 2005 and now distributes its SKINCEUTICALS products throughout the
United States through limited and tightly controlled sales channels, including through medical
professionals (such as dermatologists and plastic surgeons), medi-spas and other premium spas
and resorts, and certain other authorized online and brick-and-mortar retailers.

11. L’Oréal has invested tens of millions of dollars in promoting and advertising its

 
Case 1:19-cv-07127-DAB Document 20 Filed 11/21/19 Page 4 of 9

SKINCEUTICALS products, including through print, video, and online advertising Gncluding
social media and search engine marketing), and also promotes its products through its
SKINCEUTICALS website at skinceuticals.com, which receives more than 1.5 million annual
visitors. In the years since 2005, when L’Oréal acquired the brand, tens of millions of units of
SKINCEUTICALS products have been sold, generating hundreds of millions of dollars in
gross revenue, and L’Oréal’s SKEINCEUTICALS products have received more than a hundred
industry awards.

12, L’Oréal Creative, Inc. owns registrations for a number of trademarks that
L’ Oréal uses to identify its SCINCEUTICALS products in the marketplace, including the
federal trademark registrations shown below used in connection with skincare and/or facial
products (“L’Oréal’s Registered Marks”):

e SKINCEUTICALS (U.S. Reg. No. 2,156,487);

e SKINCEUTICALS HYDRATING B5 GEL (U.S. Reg. No. 2,930,299);
e CEFERULIC(LS. Reg. No. 3,497,589); and

e PHLORETIN CF (U.S. Reg. No. 3,574,640).

Each of the above-listed registrations is valid and subsisting and was valid and
subsisting at the time of all acts alleged herein. L’Oréal has and had the exclusive right to use
L’Oréal’s Registered Marks, all of which are incontestable under 15 ULS.C, § 1065 and
constitute conclusive proof of the validity of the registered marks.

13, Defendants used in commerce reproductions, counterfeits, and/or copies of
marks owned and used by L’Oréal, including without limitation each of L’Oréal’s Registered
Marks, in connection with the sale, offering for sale, distribution, or advertising of goods in a

manner that is likely to cause confusion, or to cause mistake, or to deceive. These goods are

 
Case 1:19-cv-07127-DAB Document 20 Filed 11/21/19 Page 5 of 9

identical in type to those listed in L’Oréal’s relevant registrations, and the copies of L’Oréal’s
marks used by Defendants are identical to or substantially indistinguishable from L’Oréal’s
genuine marks.

14. Defendants’ acts constitute trademark infringement and counterfeiting in
violation of L’Oréal’s rights under Section 32(1) of the Lanham Act, 15 U.S.C. § 1314(1),
unfair competition and false designation of origin in violation of L’Oréal’s rights under Section
43(a) of the Lanham Act, 15 U.S.C. § 1125(a), unfair and deceptive trade practices against
L’ Oréal in violation of N.Y. Gen. Bus. Law § 349, and unfair competition against L’Oréal
under the common law of the State of New York.

15. L’Oréal has suffered damages and irreparable harm as a result of Defendants’
conduct and will continue to suffer irreparable injury unless Defendants and their officers,
agents, and employees, and all persons acting in concert with any of them, are enjoined from
engaging in any further acts in violation of Sections 32(1) and 43(a) of the Lanham Act, 15
U.S.C. $8 1114(1) and 1125(a), N.Y. Gen. Bus. Law § 349, and the common law of the State of
New York.

16. Defendants have agreed to cease all unlawful conduct identified herein, and the
Parties have consented to entry of this Consent Judgment. The Parties have reached a
settlement which is embodied in a separate Settlement Agreement. The Parties stipulate for
purposes of enforcement of this Consent Judgment, and the Settlement Agreement, that
personal jurisdiction and venue are found in the United States District Court for the Southern
District of New York. Should L’Oréal prevail in any action to enforce this Consent Judgment,
or the Settlement Agreement, it shall be awarded reasonable attorneys’ fees and costs

associated with the enforcement proceedings and any related investigations.

 
Case 1:19-cv-07127-DAB Document 20 Filed 11/21/19 Page 6 of 9

PERMANENT INJUNCTION AND ORDER

Having considered the pleadings in this matter, and the parties having consented to the
permanent injunction set forth below, IT IS HEREBY ORDERED THAT:

1. Judgment shall be entered against Defendants Dmytro Nartov, a/k/a Dmytri
Nartov, individually and d/b/a beautance.com, beauteca.com, makeupdirect.com, skincare-
warehouse.com, aod shopgator.com; Nartov Ventures LLC; Skincare Direct LLC; and
Sugaring Global LLC (collectively, “Nartov”) on the claims of L’Oréal USA Creative, Inc. and
L’Oréal USA, Inc.. Each party is to bear its own fees and costs.

2. Nartov, their directors, officers, agents, servants, employees, representatives,
heirs, executors, attorneys, successors, assigns, and all others acting under their permission or
authority or in concert therewith are permanently enjoined and restrained from selling, offering
for sale, advertising, promoting, displaying, distributing, and otherwise trafficking in, any
product bearing the marks SKINCEUTICALS (Reg. No. 2,156,487), SKINCEUTICALS
HYDRATING B5 GEL (Reg. No. 2,930,299), C E FERULIC (Reg. No. 3,497,589), and
PHLORETIN CF (Reg. No. 3,574,640) (collectively, the SEINCEUTICALS Marks), or any
other marks owned and/or used exclusively by L’Oréal and/or its affiliates or licensees in the
United States of which Nartov has actual or constructive knowledge (a current list of which is
attached as Exhibit A and incorporated by reference herein) or any design, mark, trade dress, or
other feature that is confusingly similar to any of the SEINCEUTICALS Marks or to any other
marks or trade dress owned and/or used exclusively by L’Oréal and/or its affiliates or licensees
in the United States of which Nartov has actual or constructive knowledge.

3. In the event that any Defendant violates any of the terms of this Consent

Judgment, L’Oréal shall be entitled, in addition to all other available remedies, to obtain an

 
Case 1:19-cv-07127-DAB Document 2G Filed 11/21/19 Page 7 of 9

order for specific performance and/or injunctive relief, without posting any bond, and to
recover from Defendants its expenses, including attorneys’ fees, associated with the

enforcement proceedings and any related investigations.

 

-—sanmancnt infurrerior-emeretthereis. yl Cay

4
IT IS SO ORDERED this 26 day oft autonbya 2019,

tL.

nited States District Judge

   

 

 

CONSENTER TO:BY}
1 /4\

By: 3 Cod By:
Robert Potter (RP 5757) ael Eibindes (ME 3430)
Kilpatrick Townsend & Stockton LLP inbinder & Dunn LLP
rpotter@kilpatricktownsend,com me@ed-lawfirm.com
The Grace Building 112 Madison Avenue, 8th Floor
1114 Avenue of the Americas New York, New York 10016
New York, New York 10036 Telephone: (212) 391-9500
Telephone: (212) 775-8733 Faesimile: (212) 391-9025
Facsimile: (212) 775-8816
Attorneys for Plaintiffs Aitorneys for Defendants

 
Case 1:19-cv-07127-DAB Document 20 Filed 11/21/19 Page 8 of 9

EXHIBIT A

 
Case 1:19-cv-07127-DAB Document 20 Filed 11/21/19 Page 9 of 9

MARKS OWNED AND/OR USED EXCLUSIVELY BY L’OREAL
AND/OR ITS AFFILIATES IN THE UNITED STATES (OCTOBER 2019)

ACNE FREE
ATELIER COLOGNE

BAXTER OF
CALIFORNIA

BIOLAGE
BIOTHERM
CACHAREL

CARITA

CAROL’S DAUGHTER
CERAVE
CLARISONIC

DARK & LOVELY
DECLEOR
DERMABLEND
DIESEL

ESSIE

GARNIER

GIORGIO ARMANI
PARFUMS/COSMETICS

GUY LAROCHE

IT COSMETICS
LAROCHE POSAY
LANCOME
KERASTASE
KIEHL’S SINCE 1851
L’?OREAL PARIS

L’OREAL
PROFESSIONNEL

L’OREAL TECHNIQUE
MAISON MARGIELA
MATRIX
MAYBELLINE
MIZANI

NYX PROFESSIONAL
MAKEUP

PULP RIOT
PUREOLOGY

RALPH LAUREN
FRAGRANCES

REDKEN 5' AVENUE
NYC

ROGER & GALLET

SEED
PHYTONUTRIENTS

SHU UEMURA ART OF
HAIR

SKINCEUTICALS

SOFT SHEEN « CARSON
URBAN DECAY
VALENTINO

VICHY

VIKTOR & ROLF

YVES SAINT LAURENT
(YSL)

 
